Citation Nr: 0916034	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  07-29 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for loss of smell.

3.  Entitlement to service connection for squamous cell 
carcinoma of right side of nose and right cheek, claimed as 
cancer of the face.

4.  Entitlement to service connection for a colon disability. 

5.  Entitlement to service connection for a testicle 
disability.

6.  Entitlement to service connection for a right knee 
disability.

7.  Entitlement to service connection for a rib disability.

8.  Entitlement to service connection for rash of the feet.

9.  Entitlement to service connection for frostbite of the 
feet and ears.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right herniorrhaphy.

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a chest injury.  

12.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
leukemia.

13.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision by a Department 
of Veterans Affairs (VA) Regional Office (RO).

In an October 2005 deferral, the RO noted that the Veteran 
had claimed service connection for various issues, including 
right shoulder.  On review, it does not appear this claim has 
been adjudicated.  Therefore, it is referred to the RO for 
the appropriate action.  

The Board notes that the issue of whether new and material 
evidence had been submitted to reopen a claim of service 
connection for a right foot disability was included in the 
August 2007 Statement of the Case (SOC).  This issue was not 
denied on the April 2006 decision or disagreed with and it 
appears that it was erroneously included in the SOC.  In the 
Form 8, Certification of Appeal, the RO specifically noted 
that this issue was not on appeal.  The Board has the 
authority to determine its own jurisdiction and finds that 
this issue is not for consideration.  See 38 C.F.R. § 20.101 
(2008).

In March 2009, a hearing was held before the undersigned 
Veterans Law Judge (VLJ) sitting at the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for squamous cell carcinoma 
of right side of nose and right cheek, frostbite of the feet 
and ears, and rash of the feet; and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's current low back disability is related to 
active military service or events therein; and there is no 
evidence of low back arthritis manifested to a compensable 
degree within one year following discharge from service.  

2.  The preponderance of the evidence is against a finding 
that the Veteran currently has loss of smell that is related 
to active military service or events therein.  

3.  The preponderance of the evidence is against a finding 
that the Veteran has a current colon disability that is 
related to active military service or events therein; and 
there is no evidence of colon cancer manifested to a 
compensable degree within one year following discharge from 
service.  

4.  Entrance examination in June 1943 noted an undescended 
right testicle; the preponderance of the evidence is against 
a finding that this condition was aggravated by active 
military service.  

5.  The Veteran reported injuring his right knee during the 
Normandy invasion; VA examination dated in June 2007 includes 
a diagnosis of shell fragment wound to the right knee with 
residual scar, and no other abnormality noted.

6.  Evidence of record does not show a currently diagnosed 
rib disability.  

7.  Rating decision dated in April 1977 denied service 
connection for a right herniorrhaphy and residuals of a chest 
injury.  Rating decision dated in June 1978 determined that 
new and material evidence had not been submitted to reopen 
the claims.  The Veteran did not appeal this decision within 
one year following notification.

8.  Evidence submitted since the June 1978 decision does not 
relate to an unestablished fact necessary to substantiate the 
claims for service connection for a right herniorrhaphy and 
residuals of a chest injury and does not raise a reasonable 
possibility of substantiating the claims.

9.  Rating decision dated in January 1994 denied service 
connection for leukemia, claimed as secondary to mustard gas 
exposure.  The Veteran did not appeal this decision within 
one year following notification.  

10.  Evidence submitted since the January 1994 decision does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for leukemia and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2008).  

2.  Service connection for loss of smell is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).  

3.  Service connection for a colon disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

4.  Service connection for a testicle disability is not 
warranted.  38 C.F.R. § 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.306 (2008).  

5.  Resolving reasonable doubt in the Veteran's favor, 
service connection for a right knee scar is warranted.  
38 C.F.R. §§ 1110, 1154(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2008).  

6.  Service connection for a rib disability is not warranted.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304(d) (2008).

7.  The June 1978 rating decision is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).

8.  Evidence submitted since the June 1978 decision is not 
new and material, and the claims of entitlement to service 
connection for a right herniorrhaphy and residuals of a chest 
injury are not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

9.  The January 1994 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993).  

10.  Evidence submitted since the January 1994 decision is 
not new and material, and the claim of entitlement to service 
connection for leukemia is not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or Supplemental Statement of the Case 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that with regard to matters that involve a request to reopen 
a previously denied claim for service connection based upon 
the receipt of new and material evidence, in addition to 
providing notice of the evidence and information that is 
necessary to establish entitlement to service connection, VA 
must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the 
Court determined that in the context of a claim to reopen, 
the VCAA requires that VA must first review the bases for the 
prior denial of record, and then release a notice letter to 
the appellant that explains the meaning of both 'new' and 
'material' evidence, and also describes the particular 
type(s) of evidence necessary to substantiate any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  See Kent, 
supra.

Regarding the claims for service connection, by letter dated 
in October 2005, the RO notified the Veteran of the evidence 
necessary to substantiate his claims for service connection 
for a back condition, chest condition, rib condition, and 
aggravation of an undescended testicle.  Letter dated in 
December 2005 notified the Veteran of the evidence necessary 
to substantiate his claims for service connection for colon 
condition, loss of smell, and right knee injury.  These 
letters advised the Veteran of the information and evidence 
VA would provide and of the information and evidence he was 
responsible for providing.  He was also asked to submit any 
evidence in his possession that pertained to his claims.  

Regarding the claims to reopen, by letter dated in November 
2004, the RO notified the Veteran of the evidence necessary 
to substantiate a claim for service connection for leukemia.  
By letter dated in March 2005, the RO notified the Veteran 
that this claim was addressed as a new condition, but that it 
was previously denied and therefore, new and material 
evidence was needed to reopen the claim.  By letter dated in 
October 2005, the RO notified the Veteran that service 
connection for a chest injury and hernia was previously 
denied and that new and material evidence was needed to 
reopen the claims.  These letters advised the Veteran of the 
bases for the prior denials and advised him of the evidence 
necessary to substantiate the underlying claims for service 
connection.  He was informed him of the information and 
evidence VA was responsible for obtaining and of the 
information and evidence he was responsible for providing.  
He was also asked to send any evidence in his possession 
pertaining to his claim.  

By letter dated in March 2006, the RO provided information 
regarding how VA assigns disability ratings and effective 
dates.  Letter dated in July 2006 further provided the 
required information regarding all claims on appeal.  The 
claims were readjudicated in the August 2007 SOC.  

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service records, relevant treatment records, and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008). 

The claims file contains available service treatment records, 
records from Dr. E.A., Dr. M.R., and various private medical 
records submitted by the Veteran.  In March 2005, the Veteran 
submitted authorizations identifying treatment at Baptist 
Hospital.  The Veteran, however, did not provide a complete 
address for the facility.  In November 2005, the Veteran 
submitted another authorization for Baptist Hospital.  In 
December 2005, the RO advised the Veteran that this facility 
requires a special release form for copies of medical 
records.  The Veteran was requested to complete the enclosed 
form.  To date, the requested authorization has not been 
received.  The claims file also contains records from the VA 
hospital in Roanoke and VA medical center (VAMC) Salisbury; 
and formal findings regarding the unavailability of records 
from VAMC Salem and VAMC Durham.  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Veteran was provided VA skin, joints, cold injury, and 
spine examinations in June 2007; and a bones examination in 
July 2007.  Regarding the claim for service connection for a 
low back disability, the Board notes that the VA examiner 
indicated he was unable to connect the Veteran's back problem 
with service without resort to speculation.  The examiner, 
however, provided a rationale for why he was unable to 
provide the opinion and therefore, the Board finds the 
examination report adequate.  See 38 C.F.R. § 4.2 (2008).  

The Board acknowledges that the Veteran was not provided 
examinations that addressed his claims for service connection 
for loss of smell, colon disability, and testicle disability.  
On review, competent evidence does not suggest a relationship 
between these disabilities and active service.  The Board 
cognizant that there are instances in which lay testimony can 
serve to establish an association between service and the 
claimed disability for the purpose of satisfying the criteria 
of McLendon.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  For example, a lay person may be competent to offer 
testimony on certain medical matters, such as describing 
symptoms observable to the naked eye, or even diagnosing 
simple conditions such as a dislocated shoulder, and their 
lay testimony as to a continuity of symptomatology can 
satisfy the requirements of McLendon.  

However, with respect to the claimed colon disability, as 
will be discussed in greater detail below, there is no lay 
testimony suggesting the onset of any colon disability in 
service, and no competent evidence otherwise relating a colon 
disability to service.  Furthermore, while the Veteran has 
alleged problems in service due to an undescended testicle 
that was noted at enlistment, he has not described a 
permanent worsening of that disability during service.  As 
there is no lay or competent evidence associating either of 
the claimed disabilities to service, the Board finds that the 
criteria for a VA examination are not met.  Furthermore, 
while the Veteran has alleged experiencing a loss of smell 
ever since he was on active duty, for the reasons discussed 
below, the Board finds the allegations of a continuity of 
symptomatology since service to not be credible.  As such, 
the Board finds that additional examinations are not 
required.  Regarding the claims to reopen, the Board notes 
that the duty to provide examinations applies to a claim to 
reopen a finally adjudicated claim only if new and material 
evidence is presented or secured.  See 38 C.F.R. 
§ 3.159(c)(4) (2008).  

As discussed below, the Board is remanding the issue of 
service connection for face cancer to obtain any records 
showing whether the Veteran was exposed to mustard gas.  The 
basis for this remand is that squamous cell carcinoma of the 
skin is listed in 38 C.F.R. § 3.316 (2008) (claims based on 
chronic effects of exposure to mustard gas).  The Board 
acknowledges that the Veteran is attempting to relate various 
disabilities currently on appeal to the claimed exposure.  
The Board does not, however, find it necessary to defer all 
issues pending verification of the claimed exposure as the 
additional disabilities are not listed in § 3.316 and the 
record does not contain any competent evidence relating the 
claimed disabilities to such exposure.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Analysis

At the outset, the Board notes that the Veteran served during 
World War II as an amphibious truck driver and spent 20 
months in the European Theater of Operations during four 
major campaigns, including Normandy.  The overall evidence 
establishes that the Veteran participated in combat.  

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2008), 
combat veterans may establish service incurrence of a disease 
or injury through satisfactory lay or other evidence which is 
consistent with the circumstances, conditions or hardships of 
service, even in the absence of official record of such 
incurrence.  See also 38 C.F.R. § 3.304(d) (2008).  

The Veteran reported that his amphibious vehicle (DUKW) hit a 
land mine during the D-Day invasion and that he suffered 
various injuries to his back, chest, ribs and knee.  He 
submitted a photograph of the damaged vehicle.  The reported 
history is consistent with the circumstances of his service 
and is accepted as credible.  See 38 U.S.C.A. § 1154(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.304(d) (2008).  

Additionally, with regard to the current appeal, the Board 
acknowledges the Veteran's contentions that he was exposed to 
an unknown substance on a train (possibly asbestos) and that 
he may have disability related to such exposure.  On review 
of the claims folder, there is no competent evidence relating 
any of the claimed disabilities to asbestos and the Veteran 
is not competent to provide a medical etiology opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will be presumed for certain chronic 
diseases, including arthritis and malignant tumors, if 
manifest to a compensable degree within one year after 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

	i. Low back disability

At the hearing, the Veteran testified that his DUKW hit a 
land mine and that he was thrown against the wooden stern.  
He reported that he could hardly walk and his back bothered 
him for several weeks, but he went back to work all bandaged 
up the next day.  

Service treatment records are negative for any evidence of a 
back injury; however, as discussed above, the Veteran's 
reported combat-related back injury is conceded.  On 
separation examination in November 1945, no musculoskeletal 
defects were noted.  

VA examination in March 1977 documented a history of back 
surgery in 1970 for a ruptured disc at L5-S1.  X-rays of the 
lumbosacral spine showed some droplets of opaque medium in 
the lower spinal canal consistent with residual pantopaque; 
and there was slight narrowing of the fourth lumbar 
interspace.  Diagnosis was partial laminectomy L5-S1, 
residuals of.  

X-rays of the lumbar spine taken in December 1976 showed no 
definite abnormality except for a generalized decrease in 
bone mineral content.  On Roentgen examination in May 1977, 
the bones of the lumbosacral spine appeared slightly 
osteoporotic and were unchanged from previous examination.  

On VA examination in June 2007, the Veteran reported back 
surgery in 1970.  He continues to have pain.  Diagnosis was 
degenerative disc disease/degenerative joint disease of the 
lumbosacral spine, status post L5-S1 laminectomy with 
residuals.  The examiner noted that the Veteran maintains 
that he injured his back in the service during World War II.  
The examiner noted that he could find no documentation of 
this in the record and no documentation of back problems 
until 1970.  The examiner commented that in the absence of 
better documentation, he would not be able to connect the 
Veteran's present back problem with his service without 
resort to speculation.

On review, the evidence of record does not show a chronic 
back disability during service or for many years thereafter.  
The Board finds the VA examiner's statement to be the most 
probative regarding the possibility of a relationship between 
the Veteran's current disability and service.  The examiner 
reviewed the claims file and explained that based on the lack 
of documentation, he could not provide a positive opinion 
without resorting to speculation.  The provisions of 38 
C.F.R. § 3.102 state that service connection may not be based 
on a resort to speculation or even remote possibility.  The 
Court has also found that a relationship to service that is 
only speculative in nature is not sufficient to establish the 
presence of the claimed disorder or any such relationship.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The Board acknowledges the Veteran's contentions that his 
back disability is related to his in-service injury.  In this 
regard, the veteran is competent to describe experiencing 
pain and other symptoms in his back during and after service, 
and his testimony in that regard is entitled to some 
probative weight.  However, even when a veteran is asserting 
continuity of symptomatology after service, there still must 
be medical evidence relating a current disability to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  As discussed above, a competent VA health care 
specialist considered the veteran's reported history, and 
conducted a thorough physical examination, but was unable to 
relate any current back disability to an in-service back 
injury.  In fact, the examiner explained that any suggestion 
of a relationship between his current complaints and service 
would be mere speculation.  As no other medical professional 
has ever linked any current low back condition to an injury 
sustained in service, the Board finds the opinion of the VA 
examiner to be the most probative and persuasive evidence of 
record.  

Further, there is no competent evidence that low back 
arthritis manifested to a compensable degree within one year 
following discharge from service.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).  

        ii. Loss of smell  

In a November 2005 statement, the Veteran reported that he 
has not been able to smell anything ever since he came out of 
the military.  At the hearing, the Veteran reported chemical 
exposure; however, in reviewing his testimony, it is unclear 
whether he is relating his loss of smell to such exposure.  
He did report that while in England they ate a lot of mutton 
and it got so that he could not hardly smell anything.  In 
either case, the Board notes that although the Veteran served 
in combat, he does not allege that his loss of smell is a 
consequence of that combat, and therefore, 38 U.S.C.A. § 
1154(b), pertaining to proof of service incurrence or 
aggravation of a disease or injury in the case of a veteran 
who engaged in combat with the enemy is not for application 
to this issue.

Service treatment records do not show complaints or treatment 
related to loss of smell.  On separation examination in 
November 1945, no abnormalities of the nose were noted.  

Private medical records show the Veteran underwent surgery in 
August 1976 for squamous cell carcinoma of the right side of 
nose and cheek.  He subsequently underwent radiation therapy.

On VA examination in March 1977, the Veteran reported 
continued difficulties and that his nose stays stopped up and 
he cannot breathe from it.  

The Veteran is competent to report loss of smell (anosmia).  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) 
(appellant competent to testify regarding symptoms capable of 
lay observation).  However, considering the overall evidence 
of record, the Board does not find the Veteran's statements 
that he has had loss of smell since service persuasive.  That 
is, these complaints were not noted during service and 
although he reported other symptoms related to the nose on 
the March 1977 examination, he did not identify loss of 
smell.  

The Board has considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein 
the United States Court of Appeals for the Federal Circuit 
determined that the Board erred by finding that a claimant's 
report of in-service symptoms lacked credibility solely 
because there was no objective medical evidence corroborating 
those symptoms at the time.  However, the Board believes the 
instant case is clearly distinguishable, as the Board is not 
relying solely upon a general absence of complaints during 
service.  Instead, this is a case in which private medical 
evidence shows major post-service nasal surgery and 
reconstruction, and no reference is contained in these 
records to the Veteran having experienced a loss of smell 
since service.  Therefore, the Board concludes that there is 
no credible evidence of a continuity of symptomatology since 
service.

On review, the record does not otherwise contain competent 
evidence showing a current disability manifested by loss of 
smell that is related to military service or events therein, 
to include reported mustard gas or other chemical exposure.  
Thus, the preponderance of the evidence is against the claim 
and the doctrine of reasonable doubt is not for application.  
See 38 C.F.R. § 3.102 (2008).  

	iii. Colon disability

At the hearing, the Veteran was asked what he related the 
removal of his colon to.  He reported that he did not know 
and that he had just had that about five years ago.  

Service treatment records are negative for any injury or 
disease of the colon.  On separation examination in November 
1945, the rectum, anus, and abdominal wall were reported as 
normal on clinical evaluation.  

On VA examination in March 1977, the Veteran's digestive 
system was reported as normal.  

The Veteran underwent a colonoscopy in May 2005.  Impression 
was (1) hemorrhoids, otherwise normal surveillance 
colonoscopy; and (2) status post right hemicolectomy November 
2003 for large villotubular adenoma.  

On review, there is no lay or medical evidence of any 
disability manifested by colon problems during service or for 
many years thereafter; and both the lay and medical evidence 
of record does not show that the Veteran has a current colon 
disability that is related to active military service or 
events therein.  Additionally, there is no competent evidence 
of colon cancer manifested to a compensable degree within one 
year following discharge from service.   

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).  



	iv. Testicle disability

At the hearing, the Veteran reported that he had an 
undescended testicle prior to service.  The Veteran reported 
that he had trouble with it during service and that he had a 
truss.  Regarding whether he thought the activities in 
service made his condition permanently worse, he reported 
that he had to have it done (fixed) at the VA hospital in 
Roanoke in 1956 or 1957.  

On examination for enlistment in June 1943, the Veteran was 
noted to have an undescended right testicle, in the abdomen.  
Thus, the presumption of soundness does not apply.

Records from the VA hospital in Roanoke dated in September 
1957 show that the Veteran was admitted to the hospital 
complaining of pain in the right inguinal region 
intermittently over the past year.  The pain was noted when 
standing and it felt as if something was trying to tear 
through in the region of the inguinal ligament.  On physical 
examination, the right testis was not in the scrotum.  The 
Veteran was operated on and the right testicle was removed 
from the abdominal cavity.  Diagnosis was cryptorchism, right 
(operated and cured).  Pathology revealed an atrophic 
testicle.  

On review, an undescended right testicle was noted on service 
entrance and this disability clearly preexisted service.  The 
Veteran is competent to report that this condition caused him 
problems during service.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) (appellant competent to testify 
regarding symptoms capable of lay observation).  However, 
while he has described having problems in service, he has not 
articulated that his symptoms underwent a permanent worsening 
while on active duty, and such worsening is not otherwise 
supported by the evidence of record.  That is, service 
treatment records are negative for any complaints of or 
treatment related to the right testicle and the Veteran did 
not undergo surgical repair until 1957, approximately 12 
years following discharge.  The overall evidence is against a 
finding that the Veteran's preexisting disability was 
permanently worsened during active military service.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).  

	vi. Right knee disability

In a March 2005 statement and at the hearing, the Veteran 
reported that his right knee was injured in the DUKW 
accident.  He testified that it caused trouble for a good 
while and that a couple of medics picked some metal out of 
his right knee and bandaged it up.  He testified that the 
knee continued to bother him and a piece worked out while he 
was at the dentist's office.  The Veteran says he has a scar 
where the piece of metal came out.  

Service treatment records are negative for any evidence of a 
right knee injury and there is no indication that the Veteran 
was awarded a Purple Heart for shrapnel wounds.  
Notwithstanding, as discussed above, the Veteran's reported 
combat-related right knee injury is conceded.  

VA skin examination in June 2007 noted a scar on the right 
lateral knee measuring 2.2 x .8 cm.  The examiner noted that 
this results in difficulty with right knee function, bending 
and kneeling.  The Veteran is unable to walk well and cannot 
run.  Diagnosis was scarring secondary to shrapnel on the 
right lower extremity.

On VA joints examination in June 2007, the Veteran reported a 
history of a shrapnel wound to the right knee when his DUKW 
ran over a mine.  He reported that his knee occasionally gets 
tender and it grinds when he walks.  Examination showed a 
well healed 3 cm scar on the anterolateral inferior edge of 
the right patella.  There was no abnormality noted of the 
knee joint itself.  Range of motion was from 0 to 145 
degrees.  X-rays of the right knee were unremarkable for age 
except for chondrocalcinosis.  Diagnosis was shell fragment 
wound to the right knee with residual scar, and no other 
abnormality noted.

Evidence of record shows that the Veteran currently has a 
scar on the right knee, described as a residual of the 
reported combat-related shrapnel wound.  The Board 
acknowledges that right knee scarring was not shown on VA 
examination in March 1977 and that complaints related to a 
shrapnel wound were not reported for many years following 
service; however, resolving reasonable doubt in the Veteran's 
favor, service connection for a right knee scar is warranted.  
See 38 C.F.R. § 3.102 (2008).  

	vii. Rib disability

At the hearing, the Veteran testified that his DUKW hit a 
land mine and that he was thrown against the wooden stern.  
He reported that his chest and ribs were bandaged up.  

Service treatment records are negative for any evidence of a 
rib injury; however, as discussed above, the Veteran's 
reported combat-related rib injury is conceded.  Service 
treatment records do not show a chronic rib disability.  

VA examination in March 1977 noted complaints of pain low in 
the right side.  No findings pertaining to the ribs were 
noted on musculoskeletal examination.  

On VA examination in June 2007, the Veteran reported that he 
was thrown from the DUKW and landed on his shoulder and ribs 
and allegedly hurt the left side of his ribs.  On 
examination, the Veteran complained of no significant 
tenderness with palpation over the left anterolateral rib 
cage and there was no obvious abnormality on inspection.  The 
examiner noted that chest x-rays over the past 20 years have 
revealed no evidence of any problems with the ribs and no 
evidence of any healed fractures or other anomalies of the 
ribs.  Diagnosis was contusion of the left chest by history, 
now resolved.

On review, while the Veteran is competent to report the 
injury sustained in service, as well as accompanying 
symptomatology, the medical evidence of record does not show 
that the Veteran currently has disability of the ribs related 
to that injury.  Without a currently diagnosed disability, 
service connection may not be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).   

New and material evidence

Rating decision dated in April 1977 denied service connection 
for a right herniorrhaphy and residuals of a chest injury 
essentially based on findings that there was no evidence in 
the service records and that current examination showed no 
definite evidence of recurrent hernia and examination of the 
chest was unremarkable.  Rating decision dated in June 1978 
noted that the Veteran was previously denied for right 
herniorrhaphy and chronic residuals of a chest injury and 
that he was notified of the decision but did not appeal.  The 
rating further stated that the issues would not be considered 
because the Veteran had not submitted new and material 
evidence to reopen his claim.  The Veteran was notified of 
this decision by letter dated June 20, 1978.  The Veteran did 
not appeal this decision within one year following 
notification and it is final.  See 38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).

Rating decision dated in January 1994 denied service 
connection for leukemia, essentially based on findings that 
service records were negative as to diagnosis or treatment of 
leukemia and the evidence did not show that leukemia 
developed to a compensable degree within one year following 
discharge.  It was also noted that service records were 
negative for mustard gas exposure.  The Veteran was notified 
of this decision by letter dated January 25, 1994.  The 
Veteran did not appeal this decision within one year 
following notification and it is final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  For claims received on or after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

The evidence that is considered in determining whether new 
and material evidence has been submitted is that received by 
VA since the last final disallowance of the appellant's claim 
on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  See Evans at 285.  

Prior to a discussion of the individual claims to reopen, the 
Board observes that since the prior final decisions, the 
Veteran has submitted copies of his service treatment 
records.  These records were contained in the claims file at 
the time of the June 1978 and January 1994 decisions and the 
copies submitted are duplicate and not considered new.  

i. Hernia

At the time of the June 1978 decision, the claims file 
contained the Veteran's service treatment records, private 
medical records, VA examination, and Veteran's statements.

Service treatment records show that on examination for 
enlistment in June 1943, no hernia was noted.  Separation 
examination in November 1945 was also negative for any 
evidence of a hernia.  Private medical records dated in 
August 1976 note a history of right herniorrhaphy in 1956.  
On VA examination in March 1977, the Veteran reported that 
during an accident in the Normandy invasion, he developed an 
acute right inguinal hernia with bulging.  It was noted that 
he underwent surgery at VAH Roanoke for a right inguinal 
hernia with undescended right testicle.  He stated that he 
stays sore in the right inguinal region and notices bulging 
on occasion.  Examination did not show definite evidence of 
recurrent hernia.  In a May 1978 statement, the Veteran 
reported that his hernia was caused by an explosion in June 
1944 and that he was treated at an aid station on the beach.  

Relevant evidence added to the record since this time 
includes VAMC records, photographs of damaged DUKW in 
Normandy, private medical records, and statements and 
testimony from the Veteran.  

At the hearing, the Veteran reported that he wore a truss in 
service and that employment examinations following service 
noted a rupture.  VA hospital records show that the Veteran 
was admitted in September 1957 with complaints of pain in the 
right inguinal region.  Physical examination did not 
demonstrate hernia in the right or left inguinal regions.  He 
subsequently underwent exploration of the right inguinal 
region - orchidectomy in September 1957.  VA records do not 
show that the Veteran currently has a hernia.  

The Board notes that the Veteran's own lay assertions were 
previously of record at the time of the last denial, and, 
thus, are not new and do not raise a reasonable possibility 
of substantiating the claim.  On review, the records of his 
1957 treatment are new in that they were not associated with 
the record at the time of the last denial.  However, 
references to the Veteran having undergone surgery in 1956 or 
1957 were contained in treatment records that were associated 
with the claims file in 1978, and there is no further 
information provided in the actual 1957 treatment records 
that relate to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for a 
herniorrhaphy.  That is, the newly submitted evidence does 
not show the Veteran had a hernia during service or that he 
currently has recurrent hernia or residuals of a 
herniorrhaphy that are related to military service or events 
therein.  



	ii. Residuals of a chest injury

At the time of the June 1978 decision, the claims file 
contained the Veteran's service treatment records, private 
medical records, VA examination, and Veteran's statements.

Service treatment records show that the Veteran's chest x-ray 
was negative on both enlistment and separation and there was 
no evidence of residuals of a chest injury.  VA examination 
in March 1977 included a diagnosis of contusion of left 
anterolateral chest region by history, residuals of.  
Examination of the region was unremarkable.  In a May 1978 
statement, the Veteran reported a chest injury caused by an 
explosion in June 1944 and that he was treated at an aid 
station on the beach.   

Relevant evidence added to the record since this decision 
includes VAMC records, photograph of DUKW in Normandy, 
private medical records, VA examinations, and statements and 
testimony from the Veteran.  

At the hearing, the Veteran reported that when his DUKW hit a 
land mine, he broke the steering wheel with his chest.  He 
testified that it was still real sore and he has coughing.  
He submitted a picture of the damaged vehicle.  The Veteran's 
contentions that he suffered a chest injury during the 
explosion were previously of record and are not considered 
new.  

On VA examinations in June 2007, the Veteran again reported a 
history of suffering a chest contusion when his DUKW ran over 
a land mine.  He reported that his chest was wrapped up by a 
medic.  Diagnoses included contusion of the left chest by 
history, now resolved; and chronic obstructive pulmonary 
disease, not related to the incident in 1944.  

On review, the Veteran's lay statements as to the in-service 
injury were of record at the time of the last denial.  Thus, 
they are not new, and do not raise a reasonable possibility 
of substantiating the claim.  The additional evidence in the 
form of a photo and the results of VA examination are not 
material because it does not relate to an unestablished fact 
necessary to substantiate the Veteran's claim for service 
connection for residuals of a chest injury and does not raise 
a reasonable possibility of substantiating the claim.  That 
is, the newly submitted evidence does not show that the 
Veteran currently has residuals related to the reported chest 
injury.  

	iii. Leukemia

At the time of the January 1994 rating decision, the claims 
file contained the Veteran's service treatment records, 
private medical records, VA examination, and Veteran's 
statements.

Service treatment records are negative for any evidence of 
leukemia.  A diagnosis or history of leukemia was not noted 
on the March 1977 VA examination.  In a July 1993 statement, 
the Veteran reported he wanted to set up an appointment for 
the "mustard gas problem".  The Veteran submitted a mustard 
gas questionnaire indicating exposure while at Camp Harrihan, 
Louisiana.  He also indicated that he was exposed to unknown 
material in a railroad box car.  Private medical records 
dated in 1992 and 1993 note a diagnosis of chronic 
lymphocytic leukemia (CLL).  

Relevant evidence submitted since the final January 1994 
decision includes VAMC records, private medical records, and 
statements and testimony from the Veteran.  

Private records document a history of CLL.  VA record dated 
in September 2004 notes the Veteran was diagnosed with CLL 
about nine years prior and had chemo therapy with the last 
dose one year ago.  He was currently in remission.  

In a March 2005 statement, the Veteran reported that he was 
exposed to asbestos or some other substance in a railroad 
car.  He also reported that he was involved in some testing 
with suits and tents.  He reported that he served with two 
individuals who passed away from leukemia.  He indicated that 
he thought leukemia was related to the incident on the train.  

At the hearing, the Veteran testified that he was exposed to 
some kind of chemicals while in Pine Bluff, Arkansas.  He 
says they went into a tent and something was smoking in a 
container in the middle of the tent and they were exposed to 
the substances before they put their gas masks on.  

To the extent this evidence was not previously considered, it 
is new.  It is not, however, material because it does not 
relate to an unestablished fact necessary to substantiate the 
Veteran's claim for service connection for leukemia and does 
not raise a reasonable possibility of substantiating the 
claim.  That is, the evidence does not show that he had 
leukemia during service or that it manifested to a 
compensable degree within one year following discharge; or 
that he currently has leukemia that is related to active 
military service or events therein, including chemical 
exposure.  The Board acknowledges the Veteran's contentions 
but notes that he is not be competent to offer an opinion on 
a matter clearly requiring medical expertise, such as linking 
the claimed disability to chemical or other exposure in 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The Board further observes that although acute 
nonlymphocytic leukemia is listed in 38 C.F.R. § 3.316 
(claims based on chronic effect of exposure to mustard gas), 
CLL is not.  


ORDER

Service connection for a low back disability is denied.

Service connection for loss of smell is denied.

Service connection for a colon disability is denied.

Service connection for a testicle disability is denied.

Service connection for a right knee scar is granted.

Service connection for a rib disability is denied.

New and material evidence has not been received and the claim 
of entitlement to service connection for a hernia is not 
reopened.  The appeal is denied.

New and material evidence has not been received and the claim 
of entitlement to service connection for residuals of a chest 
injury is not reopened.  The appeal is denied.

New and material evidence has not been received and the claim 
of entitlement to service connection for leukemia is not 
reopened.  The appeal is denied.


REMAND

Cancer of the face

At the hearing, the Veteran reported that before he went 
overseas, he was involved with chemical testing while 
stationed at Pine Bluff, Arkansas.  He reported that they 
threw some kind of aerosol on the floor that raised a fog and 
he was exposed to this substance before he put on the gas 
mask.  He indicated that it burned and all of the hair came 
off of his legs. 

The Veteran did not specifically identify the chemical at the 
hearing; however, a review of the file indicates he 
previously reported mustard gas exposure.  

Private medical examination dated in October 1976 indicates 
the Veteran had a rapid growth of an ulcerated tumor of the 
right side of the nose and right cheek with symptoms starting 
in July 1976.  Complete diagnosis was squamous cell carcinoma 
of the right side of the nose and right cheek.  VA skin 
examination in June 2007 included a diagnosis of history of 
squamous cell carcinoma of the face which resulted in 
disfiguring scarring.  

Pursuant to regulation, full-body exposure to nitrogen or 
sulfur mustard during active military service together with 
the subsequent development of squamous cell carcinoma of the 
skin is sufficient to establish service connection for that 
condition.  See 38 C.F.R. § 3.316(a)(1) (2008).  

On review, it does not appear that VA made attempts to verify 
whether or not the Veteran had full-body exposure to mustard 
gas during service.  Accordingly, the Board finds that 
additional development is required.  See M21-MR, 
IV.ii.1.F.22.b.  

Frostbite of the ears and feet; rash of the feet

At the hearing, the Veteran reported that he suffered 
frostbite while serving in Belgium in December 1944, but that 
he was not treated.  He indicated that his feet gave him a 
whole lot of trouble.  He said his feet looked real white and 
one of them was swelling.  He reported that his ears were 
treated one year ago.  He said they were sort of scaly and 
they would bleed sometimes.  He also reported that his big 
toenails are discolored and that is what he meant when he 
described it as a rash.  

Service treatment records are negative regarding any cold 
injury.  However, the Veteran's reports are consistent with 
the circumstances of his service and cold injury to the ears 
and feet is conceded.  See 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.304(d) (2008).  

The Veteran underwent a VA skin examination in June 2007.  At 
that time, the examiner indicated there was no evidence of 
frostbite.  

On VA cold injury examination in June 2007, the Veteran 
reported various symptoms including disturbances of nail 
growth and that his feet are cold pretty much all of the time 
with some numbness.  On physical examination, there was 
onychomycosis of the nails bilaterally and the absence of 
hair on the feet.  Diagnosis included cold injury to the feet 
and tips of ears by history, and not verified by the 
examination of record.

On review of the examinations, it is unclear whether the 
examiner was stating that the actual cold injury was not 
verified by the examination or whether he was stating that 
there were no residuals.  As discussed, the Board concedes 
that the Veteran suffered a cold injury.  Thus, the Board 
finds that additional examination is required.  As the 
requested examination may contain findings related to the 
claimed rash of the feet, this issue is deferred pending 
additional examination.  

Finally, as the adjudication of the service connection claims 
remanded herein may affect the outcome of the Veteran's claim 
for TDIU, it is also deferred.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Conduct the appropriate development to 
determine whether the Veteran had full-
body exposure to mustard gas during 
service.  See M21-MR IV.ii.1.F.22.  If 
additional information is needed regarding 
the date of the alleged exposure, 
geographic location, type of exposure, 
etc., it should be requested from the 
Veteran.  

2.  Schedule the Veteran for an 
appropriate VA examination for cold 
injury.  All necessary diagnostic tests 
should be completed.  The claims file 
should be provided to the examiner, and 
the examiner should note that it has been 
reviewed.  After reviewing the file, the 
examiner should render an opinion as to 
whether the Veteran currently has any 
residuals related to the claimed cold 
injuries to the feet and ears.  In this 
regard, the examiner should be advised 
that the Veteran's report of suffering 
cold injury to the feet and ears in 
December 1944 should be accepted.  
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
issues of entitlement to service 
connection for squamous cell carcinoma of 
right side of nose and right cheek 
(claimed as cancer of the face), frostbite 
of the feet and ears, and rash on the 
feet; and entitlement to TDIU.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided with a SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


